Title: From George Washington to Robert Dinwiddie, 12 June 1757
From: Washington, George
To: Dinwiddie, Robert

 

To The GovernorHonble Sir,
[Fort Loudoun] June the 12th 1757.

The enclosed is a return of the Subaltern Officers and Cadets in the Virginia Regiment, set down according to their seniority. I think it proper to send this to your Honor that you may be enabled to fill up the Commissions below, if you prefer, it, rather than sending blank ones to the officers who have resigned their commissions at different times, of which your Honor has been informed. Since I came up two only have followed their example: namely, Lieutent Williams, of Capt. Peachy’s company; and Ensign Deane, of Cap. Bell’s. The latter was afraid of having his conduct enquired into, concerning an arbitrary exertion of military power: and chose this method of avoiding an examination, as it was agreeable to all parties; and the Service, I very well knew, wou’d not suffer by his resignation. I gave him my consent accordingly; and hope it will meet with your Honors approbation. Capt. Gist is the only one of the reduced Captains who is agreed if he can regularly, to accept of a Lieutenancy: and he accepts of it upon condition that he is appointed the next oldest Lieutenant to Capt. McNeil whose first commission is dated the 4th day of December 1754; and his second, the 18th of August—55. This I thought highly consistent with justice; and therefore promised my endeavours to have it so. Because these Captains wou’d otherwise have become the youngest Lieutenants; and might have been commanded by those Officers, whom they once had in their own companies as Subalterns.
There is no other method therefore that I can see, to do them justice (and to preserve the proper Rank of the Subalterns) than to antedate their commissions: It is attended with no expence nor inconvenience.
Being informed that the money-Bill is passed; and that Troops will be raised by drafting the Militia; I shou’d be glad to receive timely Instructions, in what manner, and where I am to receive them. What priviledges and immunties thay are entitled to; and what Laws they are to be governed by, &c.—I shou’d also be glad to know on what footing the Ranging companies

are to be established, and how they are to rank—compared with the Regiment? and whether (but this can not be) they are entitled to any of our Regimental clothes, &c. I recommended when I was in Williamsburgh, Sergeant Hughes (of Captn Stewarts company) for the adjutantcy of the Regiment. Your Honor seemed to approve of it then, and will now, I hope, send him a commission. We shou’d also be glad if our Chaplain was appointed, and that a Gentleman of sober, serious and religious deportment were chosen for this important Trust! Otherwise, we shou’d be better without. Enclosed your Honor will receive a copy of the proceedings of a court of Enquiry, held upon Lt Campbell, for not going according to Orders, with the Detachment to Carolina. Lt Steenburgens case was pretty nearly the same with this and many other cases extraordinary in their nature, were transacted by Colo. Stevens, while I was at Williamsburgh. Mr Boyd goes down for money. I am &c.

G:W.

